Citation Nr: 0112846	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-08 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether support payments for a dependent child should be 
excluded from countable income for a nonservice-connected 
(improved) pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from October 1974 to July 
1986.

This appeal arises from October 1999 decision of the Togus, 
Maine, Regional Office (RO) which decided to reduce the 
veteran's improved pension by the amount he received in 
monthly support payments from an ex-spouse for his dependent 
child.  The veteran appealed this determination.

In the veteran's substantive appeal of April 2000, he 
requested to appear at a hearing before the Board of 
Veterans' Appeals (Board).  However, this hearing request was 
withdrawn in a VA Form 646 received in August 2000.


FINDINGS OF FACT

1.  The veteran served during a period of war and is in 
receipt of a nonservice-connected (improved) pension.

2.  The veteran was awarded custody of his dependent child 
with entitlement to child support payments from his ex-spouse 
effective on March 26, 1999.

3.  The veteran's monthly expenses for the necessities of 
life and support of a reasonable quality of life exceed his 
monthly countable income by $87.07.


CONCLUSION OF LAW

The veteran is entitled to exclusion from countable income 
for pension purposes child support payments in the amount of 
$100.00 a month ($1,200.00 a year).  38 U.S.C.A. § 1503, 
1521(h)(1) (West 1991); 38 C.F.R. § 3.23(d)(6), 3.271, 3.272 
(2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

By rating decision of October 1991, the RO awarded the 
veteran a nonservice-connected (improved) pension on the 
basis of his active service during a period of war and his 
multiple disabling conditions.  Records submitted by the 
veteran indicate that he has one dependent son who was born 
in November 1983.

According to a Financial Status Report (FSR) dated in October 
1997; the veteran's only family income was from his VA 
pension in the amount of $1,167.00 a month.  His monthly 
expenses included $390.00 apparently for rent, $200.00 for 
food, $320.67 for undefined monthly living expenses, $50.00 
for installment on purchased bed and table, $35.00 for 
automobile insurance, $112 for student loan payments, $30.00 
for telephone use, $30.30 for cable television, and $29.95 
for internet service.  This resulted in total monthly 
expenses of $1,197.92, with a claimed negative balance of 
$30.92.  The veteran's assets included $30.00 in a checking 
account, a 1989 model-year automobile worth $500.00, and real 
estate worth $4,700.00, for total assets of $5,230.00.  It 
was indicated by the veteran that his undisclosed monthly 
expenses included support payments of $37.00 a week for each 
dependent child, but it was unclear what the total monthly 
expense was from these payments.  He also reported that the 
$4,700.00 in assets was from real estate given his current 
spouse in a prior divorce settlement and that this property 
was to be sold.

The RO received a letter in April 1999, via the veteran's 
United States Senator, in which he indicated that he had 
reported in a telephone conversation to VA personnel that he 
now received monthly support payments from his ex-spouse for 
his dependent child.  He claimed that this dependent child 
had been living with his mother, but had moved in with the 
veteran on February 15, 1999.  The veteran reported that VA 
personnel had informed him that the amount of his improved 
pension was to be deducted "dollar for dollar" for the 
amount of support payment he received from his ex-spouse.  He 
indicated that he received other "public assistance" for 
which VA did not reduce his pension.  It was contended that 
he was being penalized as taking custody of his child would 
in effect reduce his overall income due to conflicting 
guidelines of his state and VA.

A formal claim to exclude from countable income the child's 
support payment was received in July 1999.  The veteran 
submitted a copy of a court decree that ordered his ex-spouse 
to pay the veteran $78.00 a week for support of their child 
beginning on March 26, 1999.  It was indicated by the veteran 
that he received $326.00 from Social Security Administration 
(SSI benefits) for his dependent child as this child suffered 
with epilepsy.  However, he speculated that this payment 
would soon be terminated, as the child had not suffered with 
an actual seizure for that last five years.  The veteran 
reported that if VA excluded his child's support payment, 
then this amount would be reduced on a "dollar for dollar" 
basis from his SSI payment.  As his child may be found 
ineligible for SSI, the veteran requested that his child 
support be excluded from countable income for improved 
pension purposes.

In a letter of September 1999, the RO requested that the 
veteran inform them of the amount and date the child support 
payments were received.  The veteran responded later that 
month that the child support payment had first been deducted 
from his ex-spouse's wages in July 1999.  He noted that he 
now received $168.99 every two weeks.  The veteran reported 
that his ex-spouse still owed back payments on child support 
prior to July 1999, but he had yet to receive these payments.  
By letter of October 1999, the veteran was informed that his 
improved pension would be reduced by the monthly amount of 
the support payments received for his child.

Another FSR was submitted in October 1999.  The veteran 
reported total monthly income of $1,081.98.  He indicated 
that this amount included his VA pension of $744.00 and child 
support payments of $337.98.  However, he acknowledged that 
this monthly total did not include the SSI benefit awarded to 
this dependent child as it was his understanding that such a 
payment could not be considered countable income for VA 
pension purposes.  His monthly expenses included a mortgage 
payment of $290.00, food expenses for a family of three of 
$400.00, utilities of $110.00, living expenses (which the 
veteran listed as "phone, car insurance, water/sewer, trash, 
gas/oil, clothing, internet") of $244.00, monthly payments 
on credit cards and student loans of $60.00, for total 
monthly expenses of $1.104.00.  This left a claimed negative 
balance of $22.00.  The veteran's assets included $215.00 in 
cash and a 1989 model-year automobile worth $500.00.  His 
installment debt balances included $95.00 on a credit card, 
$150.00 in student loans, and $34.958.78 in mortgage.

The veteran submitted a Eligibility Verification Report (EVR) 
in January 2000 that reported his child's monthly SSI benefit 
was now $169.99.  

In a notice of disagreement (NOD) received in February 2000, 
the veteran contended that the support payment for his child 
should be excluded from his countable income as not doing so 
would result in a financial hardship for his family.  He 
asserted that the child support payments were entitled to 
exclusion under the provisions of 38 C.F.R. § 3.272(m).  
However, in a letter of February 2000, the veteran indicated 
that this exclusion was warranted under the provisions of 
38 C.F.R. § 3.272(b) for "maintenance."

The veteran submitted another application to exclude his 
child's income in April 2000.  On average, he claimed that 
his monthly expenses included $282.00 for mortgage payment, 
$350.00 to $400.00 in food expenses, $140.00 for utilities 
and heat, $30.00 to $50.00 for telephone use, $75.00 to 
$100.00 to operate an automobile, $20.00 to $40.00 for 
clothing, $50.00 for automobile insurance, $34.00 for water 
and sewer, $15.00 for trash removal, and $26.95 for internet 
use.

In two separate FSR's received in April 2000, the veteran 
alleged that prior to his acceptance of custody of his son, 
his monthly income was $1,082.00 with monthly expenses of 
$1,069.00, resulting in a positive balance of $32.00.  His 
current monthly income was $1,107.98 (which included $770.00 
in VA pension and $337.98 in child support payments).  His 
monthly expenses included $282.00 for a mortgage payment, 
$400.00 in food expenses, $140.00 for utilities and heat, 
$350.00 in living expenses (to include "phone, car ins., 
water/sewer, trash, gas/oil for car, clothing, internet"), 
and $50.00 a month in credit card payments, for total monthly 
expenses of $1,222.00.  This resulted in a negative monthly 
balance of $114.02.  The veteran asserted that this negative 
balance was currently covered by his child's SSI benefit.  
However, he felt that this benefit would soon stop when the 
SSA did a review of the veteran's current health.  The 
veteran's assets included $16.45 in cash and a 1989 model-
year automobile worth $500.00.  His debts included a $631.82 
credit card balance resulting from repairs to his automobile 
and a mortgage debt of $34,524.42.

II.  Analysis

Initially, the Board is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
appellant is required in order to comply with the duty to 
assist.  See 38 U.S.C. § 5103A (Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, 
2097-98 (2000)).  VA has obtained the notification to the 
veteran that denied his request to exclude child support 
payments from countable income and his appeal rights, the 
address of where this notification was sent, and all relevant 
submissions by the veteran.  In none of his communications to 
VA has the veteran ever alleged that there is additional 
evidence not of record that would be pertinent to the reasons 
for denial.  It is noted that the veteran has indicated that 
his child's SSI benefit may be discontinued, however, as this 
benefit is not considered countable income under 38 C.F.R. 
§ 3.272(a) the SSA's determination in this matter is 
irrelevant to the resolution of the claim.  Therefore, no 
further development in this matter is warranted.  The veteran 
did request a hearing before the Board; however, this request 
was withdrawn in a VA Form 646 received in August 2000.  The 
veteran and his representative have been notified of the laws 
and regulations pertinent to the current claim in the 
Statement of the Case (SOC) issued in March 2000.  In 
addition, the veteran and his representatives have availed 
themselves of the opportunity to present argument regarding 
his claim in written statements to include his substantive 
appeal.  Thus, the veteran has been presented with more than 
adequate opportunities to argue his contentions and the 
applicable law and regulations.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Considering these facts, appellate review 
is appropriate at this time.

When computing income for purposes of improved pension, 
payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded under 38 C.F.R. 
§ 3.272.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271(a).

The following shall be excluded from countable income for the 
purpose of determining entitlement to improved pension:

(a)  Welfare.  Donations from public or private relief, 
welfare, or charitable organizations.

(b)  Maintenance.  The value of maintenance furnished by a 
relative, friend, or a charitable organization (civic or 
governmental) will not be considered income.  Where the 
individual is maintained in a rest home or other community 
institution or facility, public or private, because of 
impaired health or advanced age, money paid to the home or 
the individual to cover the cost of maintenance will not be 
considered income, regardless of whether it is furnished by a 
relative, friend, or charitable organization.  The expense of 
maintenance is not deductible if it is paid from the 
individual's income.

(c)  VA pension benefits.

(d)  Reimbursement of any kind for any casualty loss.

(e)  Profit from sale of property. 

(f)  Amounts in joint accounts in banks and similar 
institutions acquired by reason of death of the other joint 
owner.

(g)  Medical expenses.  Unreimbursed amounts paid by a child 
for medical expenses of self, parent, brothers and sisters, 
to the extent that such amounts exceed 5 percent of the 
maximum annual pension rate or rates payable to the child 
during the 12-month annualization period in which the medical 
expenses were paid.

(h)  Expenses of last illnesses, burials, and just debts.  
Amounts paid by a veteran for the expenses of the last 
illness and burial of the veteran's deceased spouse or child 
will be deducted from the veteran's income.

(i)  Educational expenses.  Amounts equal to expenses paid by 
a veteran or surviving spouse pursuing a course of education 
or vocational rehabilitation or training, to include amounts 
paid for tuition, fees, books, and materials, and in the case 
of a veteran or surviving spouse in need of regular aid and 
attendance, unreimbursed amounts paid for unusual 
transportation expenses in connection with the pursuit of 
such course.  Unusual transportation expenses are those 
exceeding the reasonable expenses which would have been 
incurred by a nondisabled person using an appropriate means 
of transportation (public transportation, if reasonably 
available).

(j)  Child's income.  In the case of a child, any current 
work income received during the year

(k)  Payments received under a Domestic Volunteer Service Act 
(DVSA) Program (including Volunteers in Service to America 
(VISTA), University Year for ACTION (UYA), Foster Grandparent 
Program (FGP), Retired Senior Volunteer Program (RSVP), 
Senior Companion Program) shall be excluded

(l)  Distributions from VA Special Therapeutic and 
Rehabilitation Activities Fund and payments from 
participation in a program of rehabilitative services 
provided as part of the care furnished by a State home and 
which is approved by VA shall be considered donations from a 
public or private relief or welfare organization and shall 
not be countable as income for pension purposes.

(m)  Hardship exclusion of child's available income.  When 
hardship is established, there shall be excluded from the 
available income of any child or children an amount equal to 
the amount by which annual expenses necessary for reasonable 
family maintenance exceed the sum of countable annual income 
plus VA pension entitlement computed without consideration of 
this exclusion.  The amount of this exclusion shall not 
exceed the available income of any child or children, and 
annual expenses necessary for reasonable family maintenance 
shall not include any expenses which were considered in 
determining the available income of the child or children or 
the countable annual income of the veteran or surviving 
spouse.

(n)  Survivor benefit annuity.  Annuity paid by the 
Department of Defense to qualified surviving spouses of 
veterans who died prior to November 1, 1953. 

(o)  Agent Orange settlement payments.  Payments received by 
any person in settlement of the case of In re Agent Orange 
product liability litigation in the United States District 
Court for the Eastern District of New York (M.D.L. No. 381).

(p)  Restitution to individuals of Japanese ancestry.  Any 
payment 
made as restitution to individuals of Japanese ancestry who 
were interned, evacuated, or relocated during World War II.

(q)  Cash surrender value of life insurance.  That portion of 
proceeds from the cash surrender of a life insurance policy 
which represents a return of insurance premiums.

(r)  Income received by American Indian beneficiaries from 
trust or restricted lands. 

(s)  Any payment made under the Radiation Exposure 
Compensation Act of 1990.

(t)  Alaska Native Claims Settlement Act.  Any receipt by an 
individual of cash (including cash dividends on stock 
received from a Native Corporation) to the extent that it 
does not, in the aggregate, exceed $2,000 per individual per 
annum; stock (including stock issued or distributed by a 
Native Corporation as a dividend or distribution on stock); a 
partnership interest; land or an interest in land (including 
land or an interest in land received from a Native 
Corporation as a dividend or distribution on stock); and an 
interest in a settlement trust.

(u)  Monetary allowance under 38 U.S.C. 1805 for a child 
suffering from spina bifida who is a child of a Vietnam 
veteran.

A review of this criteria, the facts, and the contentions of 
this case indicate that the child support payments do not 
warrant exclusion under the above provisions noted at 
38 C.F.R. § 3.272(a), (c)-(i), (k), (l), and (n)-(u).  An 
exclusion is not warranted under the provisions of 38 C.F.R. 
§ 3.272(j) as both the controlling statute at 38 U.S.C.A. 
§ 1503(a)(10) and the regulation clearly indicate that this 
exclusion is only for "work" related income earned by a 
child, not payments by another parent in support of this 
child.  It is clear based on the court records presented by 
the veteran that the amount in question is the result of 
court ordered child support by the ex-spouse and not income 
that the child earned from working.

The veteran has contended that the child support payments 
received from his ex-spouse are for the "maintenance" of 
his child and should, therefore, be granted an exclusion 
under the provisions of 38 C.F.R. § 3.272(b).  However, the 
veteran's view of what "maintenance" is does not meet the 
criteria clearly articulated in this regulation.  This 
regulation requires that the individual in question be 
"maintained" in a rest home or community 
institution/facility due to impaired health or advanced age.  
The veteran's child is currently is a minor and could not be 
institutionalized due to advanced age.  While the record 
indicates that the child may suffer with epilepsy, the 
veteran has acknowledged that the child has been asymptomatic 
for many years.  There is no evidence that this child is or 
has been institutionalized due to any type of illness.  In 
fact, the veteran has acknowledged that his child currently 
lives with himself.  Thus, the veteran's child does not meet 
the criteria of 38 C.F.R. § 3.272(b) for an individual who is 
"maintained" at a facility and his support payments cannot 
be excluded from countable income under this regulation.

Turning to the veteran's contentions regarding 38 C.F.R. 
§ 3.272(m), when determining the annual income of a veteran, 
if there is a child of the veteran who is in the custody of 
the veteran, that portion of the annual income of the child 
that is reasonably available to or for the veteran shall be 
considered to be income of the veteran, unless in the 
judgment of the Secretary to do so would work a hardship on 
the veteran.  38 U.S.C.A. § 1521(h)(1).  A "hardship" shall 
be held to exist when annual expenses necessary for 
reasonable family maintenance exceed the sum of countable 
annual income plus VA pension entitlement.  Expenses 
necessary for reasonable family maintenance include expenses 
for basic necessities (such as food, clothing, shelter, etc.) 
and other expenses, determined on a case-by-case basis, which 
are necessary to support a reasonable quality of life.  
38 C.F.R. § 3.23(d)(6).

A review of the veteran's financial information indicates 
that his assets and debts have changed substantially over the 
past few years.  In 1997, his reported debts included student 
loans and consumer debt.  It appears that since 1997 much of 
this debt was paid off and a home purchased.  Presumably this 
change was facilitated by the sale of the spouse's real 
estate which was no longer listed as an asset after 1997.  It 
also appears that the veteran and his family have economized 
to a small degree since 1997, most notably by discontinuing 
their subscription to cable television, purchasing a home 
which slightly reduced their monthly expense for shelter, and 
maintaining the same automobile.  Also, the veteran's assets 
have been substantially reduced by April 2000 presumably due 
to reduction in his debt.  However, the veteran continued to 
note in April 2000 expenses for items that are not 
"necessities of life", such as telephone, internet, and 
automobile use.  It is arguable that use of a telephone and 
automobile are required to support a reasonable quality of 
life in our society, but the Board finds that internet use is 
not.  The use of the internet is, like cable television, not 
a necessity.  Based on the demands of our society, use of an 
automobile, required in most locations for effective 
transportation, and a telephone, the primary means of 
communications in times of emergency, are "reasonable" 
expenses.  The veteran's last reported consumer debt was 
asserted due to automobile repair.  It is also noted that the 
veteran's living expenses for such items as food and 
utilities has risen by a significant degree since 1997, 
however, such a rise is understandable for a household that 
has acquired a male teenager during the interim.  Overall, 
the veteran's expenses and debt reported in April 2000 appear 
to be required to meet the necessities of life and, except 
for internet expenses, support a reasonable quality of life.  
The veteran's current negative monthly balance was reported 
to be $114.02.  After subtracting the veteran's monthly 
internet bill, reported to be $26.95, this leaves a negative 
balance of $87.07.

Finally, the veteran has contended, in effect, that it is 
unfair for federal and state laws to act in opposition to one 
another in such a way that would result in a greater 
financial burden to his family.  While the Board empathizes 
with the veteran, it is bound in its decisions by statute, VA 
regulations, instructions of the Secretary, and precedent 
opinions of VA General Counsel.  38 U.S.C.A. § 7104 (West 
1991).  The Board is not aware of any controlling authority 
under which it could remedy the veteran's complaint.  
Therefore, does not have the authority or jurisdiction to 
resolve such a dilemma for the veteran.

Based on the above analysis, the Board finds that after 
paying for the necessities of life and expenses associated 
with supporting a reasonable quality of life, the veteran's 
monthly expenses exceed his monthly countable income by 
$87.07.  Therefore, it is the Board's determination that his 
monthly child support payment should be awarded a $100.00 
exclusion from countable income for VA pension purposes from 
March 26, 1999, the date child support payments were ordered 
to commence.  This amount would cover the noted necessities 
of life and reasonable expenses from March 1999 to April 
2000.  It is reasonable that this amount will cover any 
variances in expenses until the dependent child turns 18 in 
November 2001, at which time he is no longer a dependent for 
VA pension purposes.  The Board has considered the principle 
of reasonable doubt and resolved any such doubt in this 
matter in the veteran's favor.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §  3(a), 114 
Stat. 2096, 2098-99 (2000).


ORDER

Exclusion from countable income for nonservice-connected 
(improved) pension in the amount of $100.00 a month 
($1,200.00 a year), but not more, of child support payment is 
granted.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

